PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of December 2, 2015, the Court has determined that the notice of appeal is untimely.
*236Appellant seeks review of a criminal judgment and sentence rendered following the revocation of appellant’s probation. In order to invoke the Court’s jurisdiction in a timely manner, an appellant must file a notice of appeal within 30 days of rendition of the order on appeal. Fla. R. App. P. 9.140(b)(3). A timely motion to withdraw plea after sentencing filed pursuant to Florida Rule of Criminal Procedure 3.170(Z) will delay rendition of the underlying order. Fla. R. App. P. 9.020(i). Rule 3.170(Z) requires that the motion to withdraw plea be filed within thirty days after rendition of the sentence. Appellant’s written sentence was rendered by filing with the clerk of the court on July 28, 2015. The motion to withdraw plea was filed more than thirty days later on September 3, 2015. Therefore, the motion was untimely and failed to delay rendition. As a consequence, the notice of appeal, which was filed more than thirty days following rendition of appellant’s judgment and sentence, failed to timely invoke the Court’s jurisdiction. Accordingly, the appeal is dismissed.
ROWE, OSTERHAUS, and WINOKUR, JJ., concur.